DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 17, 2019 is being considered by the examiner.
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims 1, 11 and 20 are indefinite because the scope of the at least one raised portion and the at least one lowered portion is indefinite. The claims do not provide a reference to which the at least one raised portion or the at least one lowered portion is compared so as to enable one to determine whether a portion is lowered or raised. Based on the figures, the top end comprises just one of (as opposed to both of) at least one raised/lowered portion (i.e. one of the lowered/raised portion is used as the reference for the other of the lowered/raised portion). The claims will be interpreted accordingly. 
Claims 2-4, 12-14 and 20 are indefinite because the claims render indefinite the scope of the claimed outer rim. A “rim”, based on its ordinary meaning, refers to an outer edge of a shape (i.e. the perimeter of an object). Based on the figures and the claims, the discontinuous segments and the at least one cross member, together define the outer edge/perimeter of the rack (i.e. the claimed outer rim) (see independent claims 1, 11 and 20 specifying that the outer rim comprises an inner diameter; only enclosed figures having a definitive center can comprise an inner diameter). That said:
1) it is improper to recite the at least one cross member as an element that is physically distinct from the claimed outer rim (given that the at least one cross member also defines the perimeter of the rack); and 
together define the outer rim, the distinction between the discontinuous segments and the at least one cross member in the rejected claims cannot be solely nominal. 
While the examiner understands the distinction(s) between the discontinuous segments and the at least one cross member based on the figures, said distinction(s) cannot be conveyed in the manner of the rejected claims.  
To obviate the indefiniteness, the claims must:
a) specify that the at least one cross member is a part of the outer rim; and
b) structurally (as opposed to merely nominally) distinguish the discontinuous segments from the at least one cross member (e.g. by reciting that the discontinuous segments are curved and the at least one cross members are linear segments that adjoin the ends of adjacent discontinuous segments).
The required changes would necessitate further changes to the claims such that the scope of the claims are consistent with said required changes (e.g. “said outer rim extends below” in claim 3 would have to be amended to “said discontinuous segments extend below”).   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubin et al. (US 5,375,716).
With respect to claims 1, 11 and 20, Rubin et al. disclose a test tube rack for suspending a plurality of test tubes inside a vessel comprising (see Fig. 14): 
a unitary* structure including an outer rim 501 and interior to said outer rim a plurality of openings, each of said plurality of openings sized to receive a test tube; 
said plurality of openings surrounding and connected to a central hub 54 (see e.g. Fig. 10), said central hub 54 including a hole extending therethrough (see Figs. 3 and 4); 

at least one cross member (radially extending rectangular fins of element 501 on which slots 92 are formed) connected to said outer rim wherein said outer rim extends below said at least one cross member (see Fig. 14 illustrating cylindrical skirt of the outer rim extending below the fins), and said openings extend both above and below said at least one cross member (when knobs 90 are fully inserted into slots 94) (see Fig. 14 and lines 42-67, col. 10); and 
said outer rim having an inner diameter (see Fig. 14) permitting said outer rim to fit over a rim of a vessel, thereby allowing for suspension of a test tube received in one of said openings inside the vessel**.  
“A structure that comprises multiple parts, but interconnected parts, is deemed to be unitary.
**The last clause of claims 1, 11 and 20 is directed to recitation of intended use. Consequently, to anticipate the claims, Rubin et al. need not disclose fitting of the outer rim over a vessel. Instead, Rubin et al. need only disclose an outer rim having an inner diameter. If Applicant intends the subject matter of the last clause to further limit the claimed invention, the last clause of claims 1, 11 and 20 should be amended to recite a specific, tangible structure (e.g. a skirt) that enables the intended use, not an intangible feature (e.g. inner diameter) that is inherent to most enclosed shapes.  
With respect to claims 2 and 12, the outer rim is formed from a plurality of discontinuous segments (the curved outer surface of element 501) and wherein said discontinuous segments are joined to each other by at least one cross member (the radially extending rectangular fins of element 501 on which grooves 92 are formed).  
With respect to claims 3 and 13, the outer rim extends below said at least one cross member (see Fig. 14 illustrating cylindrical skirt of the outer rim extending below the rectangular fins), and said plurality of openings extend above said at least one cross member (see Fig. 14).  
With respect to claims 4 and 14, the openings also extend below said at least one cross member (when knobs 90 are fully inserted into slots 94) (see Fig. 14 and lines 42-67, col. 10).  
With respect to claim 5, the central hub 54 further includes a hole extending therethrough (see Fig. 3 and 4).

Absent the claims further specifying the nature of the claimed “indicia mark”, any physically discernible mark constitutes an “indicia mark”.    
With respect to claims 7 and 16, the openings have a shape selected from the group consisting of a cylindrical shape, a hexagonal shape, or mixtures thereof (see Figs. 3 and 4).  
With respect to claims 8 and 17, the outer rim has an inner diameter sufficient to permit it to fit over a rim of a vessel having a capacity of from 100 milliliters to 1 liter.
Given that the claimed volume range can be attributed to a wide range of vessel dimensions (e.g. tall and narrow, short and wide), absent the claims specifying the diameter of the rim of the vessel over which the claimed outer rim fits, the inner diameter of the outer rim of the Rubin et al. rack is deemed to satisfy the claim.    
With respect to claims 9, 10, 18 and 19, the test tube rack is formed from a temperature resistant material (e.g. polypropylene) (see lines 56-60, col. 3). 
The limitation “temperature resistant” is inherently abstract. Absent the claims specifying the temperature that the claimed material is configured to withstand, or specifying the claimed material, polypropylene is deemed to anticipate the subject matter of the claims. Nevertheless, according to the specification, polypropylene is within the scope of the claimed “temperature resistant material”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL S HYUN/Primary Examiner, Art Unit 1797